 Case 8:21-cv-02029-TPB-AEP Document 1 Filed 08/23/21 Page 1 of 14 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

BRIAN SELENSKI,

  Plaintiff,                                      CASE NO.:

v.                                                JURY TRIAL DEMANDED

EXPERIAN INFORMATION
SOLUTIONS, INC and
BANK OF AMERICA, N.A.,

  Defendants.
                                          /


               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, BRIAN SELENSKI (hereinafter “Plaintiff”), by and through the

undersigned counsel, sues Defendant, EXPERIAN INFORMATION SOLUTIONS,

INC (hereafter “Experian” also known as a “CRA”), and Defendant, BANK OF

AMERICA, N.A. (also known as a “furnisher” or “Bank of America”) and in support

thereof respectfully alleges violations of the Fair Credit Reporting Act, 15 U.S.C. §

1681 et seq. (“FCRA”).



                         PRELIMINARY STATEMENT

      1.       This is an action for actual damages, statutory damages, punitive

damages, costs, and attorney’s fees brought pursuant to the Fair Credit Reporting

Act, 15 U.S.C. § 1681 et seq. (“FCRA”).



                                              1
 Case 8:21-cv-02029-TPB-AEP Document 1 Filed 08/23/21 Page 2 of 14 PageID 2




      2.    Today in America there are three major consumer reporting agencies,

Equifax Information Services, LLC (hereinafter “Equifax”), Trans Union LLC

(hereinafter “Trans Union”), and Experian Information Solutions, Inc.

(hereinafter “Experian”).

      3.    Consumer reporting agencies that create consumer reports, like

Equifax, Experian, and Trans Union are charged with using reasonable procedures

designed to ensure the maximum possible accuracy of the information they report.

It is not enough for them to simply parrot information they receive from entities,

particularly where a consumer makes a dispute about information reported.

      4.    When a consumer like Plaintiff disputes information through the

agencies, those disputes are transmitted to the party furnishing the information.

The FCRA demands that each party separately conduct a reasonable investigation

of the consumer’s dispute and correct or delete information they learn to be

inaccurate or cannot otherwise verify.

      5.    The Consumer Financial Protection Bureau has noted, “experience

indicates that [CRAs] lack incentives and under-invest in accuracy” Consumer

Fin. Prot. Bureau, Supervisory Highlights Consumer Reporting Special Edition 21

(Issue 14, March 2, 2017).

                               JURISDICTION

      6.    The jurisdiction for this Court is conferred by 15 U.S.C. § 1681p and

28 U.S.C. § 1331.



                                         2
 Case 8:21-cv-02029-TPB-AEP Document 1 Filed 08/23/21 Page 3 of 14 PageID 3




      7.      The Plaintiff is a natural person and resident of Pinellas County in the

State of Florida. He is a “consumer” as defined by 15 U.S.C. § 1681a(c).

      8.      Venue is proper in this District as Plaintiff is a resident in this District,

the violations described in this Complaint occurred in this District, and Experian

and Bank of America transact business within this District.

      9.      Experian is a corporation headquartered in the State of California,

authorized to conduct business in the State of Florida through its registered agent,

CT Corporation System located at 1200 South Pine Island Road, Plantation,

Florida 33324.

      10.     Experian is a “consumer reporting agency,” as defined in 15 USC §

1681(f).    is regularly engaged in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681(d) to third parties.

      11.     Upon information and belief, Experian disburse such consumer

reports to third parties under contract for monetary compensation.

      12.     Bank of America is an entity that regularly reports to the CRAs and a

“furnisher” under the FCRA.

                            FACTUAL ALLEGATIONS

      13.     Plaintiff is a natural person and resident of the State of Florida,

Pinellas County.




                                             3
 Case 8:21-cv-02029-TPB-AEP Document 1 Filed 08/23/21 Page 4 of 14 PageID 4




      14.     On or about May 2020, Plaintiff learned that he had become a victim

of identity theft. Plaintiff’s son, Greg Selenski, used his information to fraudulently

open credit accounts to pay for his drug usage.

      15.     Tragically, on May 22, 2020, Plaintiff’s son, Greg Selenski, passed

away from a drug overdose.

      16.     After Plaintiff’s son’s passing, he discovered there were six (6) credit

accounts were fraudulently in his name. In response, Plaintiff immediately began

to communicate with the furnishers and Experian disputing the frauds and letting

them know he did not authorize or opened these accounts

      17.     Plaintiff wrote a detailed dispute letter and sent it to Experian.

      18.     In response to the dispute, Plaintiff received dispute results from

Experian dated July 30, 2020 (Report Number 3880-9942-56). Experian

responded as follows:

         i.   American Express 03112019- Deleted
        ii.   American Express 349992676120- Updated
      iii.    Bank of America 440066309309xxx- Ignored
       iv.    Citi Bank- Ignored
        v.    PNC Bank- Ignored
       vi.    Capital One Bank 415417953931- Updated
      vii.    JP Morgan Chase 424631529853- Updated

      19.     Experian blatantly violated the FCRA by ignoring detailed disputes

and by failing to communicate the disputes to the Furnishers. Experian also failed

to conduct an independent investigation on the accounts it updated.

      20.     On November 7, 2020, Plaintiff mailed another written dispute letter

to Experian concerning the fraudulent accounts. Plaintiff explained in the letter

                                           4
 Case 8:21-cv-02029-TPB-AEP Document 1 Filed 08/23/21 Page 5 of 14 PageID 5




that he was a victim of identity theft, and the accounts in question were never

opened by him, nor authorized to be opened. Plaintiff provided an image of his

driver’s license and passport to confirm his identity. Plaintiff also provided a copy

of his son’s death certificate and sent to Experian a recently filed a police report

with the Pinellas County Sheriff’s Office PCSO- Offense SO20-27885. Plaintiff

provided his email address and cell phone in case Experian had any questions or

needed        further   information.   Plaintiff   disputed   the   Bank   of   America

440066309309xxxx fraudulent account.

      21.       Plaintiff mailed his detailed dispute letter to Experian via USPS

Certified Mail 70200640000061342731. USPS confirmed delivery to Experian on

November 12, 2020.

      22.       Upon information and belief, Experian sent the dispute to Bank of

America through an ACDV. Bank of America failed to do a reasonable

investigation. Bank of America never reached out to Plaintiff, while conducting an

investigation, to obtain any information about the fraud.

      23.       In response to the dispute, Plaintiff received dispute results from

Experian dated December 9, 2020 (Report Number 2417-9108-04). Experian

responded as follows:

         i.     Bank of America 440066309309xxxx- Remains
        ii.     CitiBank- Ignored
       iii.     PNC Bank- Ignored
       iv.      American Express 349992676120xxxx- Deleted
        v.      Capital One- Remains
       vi.      JP Morgan Chase 424631529853xxxx- Updated


                                             5
 Case 8:21-cv-02029-TPB-AEP Document 1 Filed 08/23/21 Page 6 of 14 PageID 6




      24.     Experian blatantly violated the FCRA by ignoring detailed account

disputes and by failing to communicate the disputes to the Furnishers. Experian

also failed to conduct an independent investigation on the Bank of America

account. Experian kept the erroneous accounts on Plaintiff’s credit report despite

being notified that the accounts did not belong to Plaintiff.

      25.     On January 5, 2021, Plaintiff mailed another detailed dispute letter to

Experian via certified mail requesting for the following accounts to be removed

from his credit report:

         i.   Bank of America 440066309309xxxx-
        ii.   CAPITAL ONE – Account # 543857000658***
      iii.    JPMCB – Account #424631529853****
       iv.    CAPITAL ONE Bank- Account #415417953931****
        v.    CAPITAL ONE Bank- Account #542442862793****
       vi.    CAPITAL ONE Bank- Account #415417845786****
      vii.    CAPITAL ONE Bank- Account #486236752022****
     viii.    CAPITAL ONE Bank- Account #543857000
       ix.    JPMCB – Account #424631529853****

      26.     Plaintiff mailed his detailed dispute letter to Experian via USPS

Certified Mail 7020 0640 000 0613 50194. USPS confirmed delivery to Experian

on January 9, 2021.

      27.     Upon information and belief, Experian sent the dispute to Bank of

America through an ACDV. Bank of America failed again to conduct a reasonable

investigation.

      28.     In anticipation of the Experian dispute results, on January 29, 2021,

Plaintiff obtained his Experian Credit Report (3899-320-81). Devastatingly,



                                          6
 Case 8:21-cv-02029-TPB-AEP Document 1 Filed 08/23/21 Page 7 of 14 PageID 7




Plaintiff discovered that the following previous disputed accounts were still listed

on his credit report:

          i.   Bank of America 440066309309xxxx-
         ii.   CAPITAL ONE – Account # 543857000658***
       iii.    JPMCB – Account #424631529853****
        iv.    CAPITAL ONE Bank- Account #542442862793****
         v.    CAPITAL ONE Bank- Account #415417845786****
        vi.    CAPITAL ONE Bank- Account #486236752022****
       vii.    CAPITAL ONE Bank- Account #543857000
      viii.    JPMCB – Account #424631529853****

      29.      On July 31, 2021, extremely furious with the lack of response or

action, Plaintiff mailed another extremely detailed dispute letter via certified mail,

that included the police report that Plaintiff filed due to the fraudulent accounts on

his credit.

      30.      Plaintiff mailed his detailed dispute letter to Experian via USPS

Certified Mail 7020 0640 000 6136 4313. USPS confirmed delivery to Experian

on August 2, 2021.

      31.      Again, upon information and belief, Experian sent the dispute to Bank

of America through an ACDV. Experian kept the erroneous accounts on Plaintiff’s

credit report despite being notified that the accounts did not belong to Plaintiff.

      32.      As of filing of this complaint, Experian has not responded to Plaintiff’s

latest dispute letter despite the letter being sent via certified USPS mail.

      33.      To date, Experian has failed to report the proper information

Plaintiff’s credit report despite having been given ample notice of its errors.




                                            7
 Case 8:21-cv-02029-TPB-AEP Document 1 Filed 08/23/21 Page 8 of 14 PageID 8




      34.    Experian has been aware of the Plaintiff being a victim of identity theft

and has chosen not to believe the Plaintiff regarding the fraudulent accounts.

      35.    As of the filing of this Complaint, no one from Experian has attempted

to contact Plaintiff to further investigate the dispute.

      36.    The Bank of America account was the results of negligent or willful

mishandling by Bank of America, and failure by Experian to investigate all the facts

which the Plaintiff explained in the dispute letters.

      37.    Experian failed to independently conduct any investigation. Upon

information and belief, Experian notified Bank of America of Plaintiff’s dispute of

the account, but clearly failed to do any independent investigation.

      38.    Bank of America refused to acknowledge that the account did not

belong to the Plaintiff and to correct the erroneous information.

      39.    Bank of America knew or should have known throughout the life of

the account that Plaintiff was not the actual debtor yet continued to verify to

Experian.

      40.    Experian failed to report the proper information on Plaintiff’s credit

report despite having been given ample notice of its error. Plaintiff has previously

disputed these fraudulent accounts.

      41.    Plaintiff has struggled to obtain credit and has been denied credit

specifically on Experian’s failures to conduct reasonable investigations. Plaintiff

is mourning his son’s death while continuing to dispute these accounts. The

damages continue through the filing of this Complaint.

                                           8
 Case 8:21-cv-02029-TPB-AEP Document 1 Filed 08/23/21 Page 9 of 14 PageID 9




      42.          As a result of the inaccurate credit reporting, Plaintiff has suffered

damages including, but not limited to:

           i.      Monies lost by attempting to fix his credit;

         ii.       Loss of time attempting to cure the errors;

         iii.      Mental anguish, added stress, aggravation, embarrassment, and other

                   related impairments to the enjoyment of life;

         iv.       Reduction in credit score;

          v.       Apprehensiveness to apply for credit due to the fear of rejection.

   43.          All conditions precent to the filing of this action has occurred.

                                    CAUSES OF ACTION

                                         COUNT I
                         (Violation of the FCRA- As to Experian)

      44.          Plaintiff re-alleges and fully incorporates paragraphs one (1) through

forty-three (43) above as is fully stated herein.

      45.          Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains

concerning the Plaintiff.

      46.          As a result of this conduct, action and inaction of Experian, the

Plaintiff suffered damage by mental and emotional pain stemming from the

anguish, humiliation, and embarrassment of credit denials.




                                                9
Case 8:21-cv-02029-TPB-AEP Document 1 Filed 08/23/21 Page 10 of 14 PageID 10




      47.    Experian’s conduct, action, and inaction was willful, rendering it

liable for punitive damages in an amount to be determined by the Court pursuant

to 15 USC § 1681n. In the alternative, it was negligent, entitling the Plaintiff to

recover under 15 USC § 1681o. Experian failed to properly conduct any

independent investigation regarding the erroneous reporting. Experian had the

filed police report and failed to communicate with Bank of America or Plaintiff to

further investigate.

      48.    Experian failed to have policies and procedures to investigate the

relationship of deleted addresses with disputed accounts and merely parrots back

the electronic communication from the furnishers.

      49.    The Plaintiff is entitled to recover costs and attorney’s fees from

Experian in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n

and/or § 1681o.

      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, and EXPERIAN INFORMATION

SOLUTIONS, INC., for statutory damages, punitive damages, actual damages,

costs, interest, attorney fees, enjoinder from further violations of these parts and

any other such relief the Court may deem just and proper.



                                  COUNT II
                   (Violation of the FCRA As to Experian)




                                         10
Case 8:21-cv-02029-TPB-AEP Document 1 Filed 08/23/21 Page 11 of 14 PageID 11




      50.    Plaintiff re-alleges and fully incorporates paragraphs one (1) through

forty-three (43) above as is fully stated herein.

      51.    Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in the Plaintiff’s credit file after receiving notice of such inaccuracies,

by failing to conduct a lawful reinvestigation, by failing to maintain reasonable

procedures with which to filter and verify disputed information in the Plaintiff’s

credit file; and by relying upon verification from a source it has to know is not

always reliable.

      52.    As a result of this conduct, action and inaction of Experian, the

Plaintiff suffered damage by loss of credit; loss of the ability to purchase and

benefit from credit; and mental and emotional pain stemming from the anguish,

humiliation, and embarrassment of credit denials.            Plaintiff has purposely

refrained from applying for more credit because of the erroneous reporting by

Experian. Experian was made aware of the dispute about the erroneous reporting

about the Bank of America, Citi Bank, PNC Bank accounts and refused to remove

them. Moreover, on several occasions, Experian ignored the disputed accounts.

      53.    Experian’s conduct, action, and inaction was willful, rendering it

liable for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to 15 USC § 1681n. In the alternative, it was

negligent entitling the Plaintiff to recover under 15 USC § 1681o.




                                          11
Case 8:21-cv-02029-TPB-AEP Document 1 Filed 08/23/21 Page 12 of 14 PageID 12




      54.     The Plaintiff is entitled to recover costs and attorney’s fees Experian

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or

§ 1681o.

              WHEREFORE, Plaintiff demands judgment and compensatory and

punitive damages against Defendant, EXPERIAN INFORMATION SOLUTIONS,

INC., jointly and severally; for her attorney’s fees and costs; for pre-judgment and

post-judgment interest at the legal rate, and such other relief the Court does deem

just, equitable, and proper.

                                  COUNT III
             (Violation of the FCRA- As to Bank of America, N.A.)

      55.     Plaintiff re-alleges and fully incorporates paragraphs one (1) through

forty-three (43) above as is fully stated herein.

      56.     Bank of America published the Bank of America representations to

Experian and through Experian to all of Plaintiff’s potential lenders on multiple

occasions.

      57.     Bank of America violated 15 U.S.C. § 1681s-2(b) by failing to fully and

properly investigate the Plaintiff’s dispute of Bank of America representation; by

failing to review all relevant information regarding same; by failing to accurately

respond to Experian; by failing to correctly report results of an accurate

investigation to every other credit reporting agency; and by failing to permanently

and lawfully correct its own internal records to prevent the re-reporting of the

Bank of America representations to the consumer reporting agencies. Plaintiff


                                          12
Case 8:21-cv-02029-TPB-AEP Document 1 Filed 08/23/21 Page 13 of 14 PageID 13




provided all the information necessary for Bank of America to have identified that

Plaintiff never applied for this account. Since 2020, Bank of America was aware

that these were fraudulent accounts yet continued to report to Experian.

      58.     Bank of America violated 15 U.S.C. §1681s-2(b) by continuing to

furnish inaccurate information to Experian after Bank of America had been

notified that the information was inaccurate. Bank of America has been aware of

Plaintiff’s disputes for numerous months but continued to erroneously report.

      59.     Bank of America violated 15 U.S.C. §1681s-2(b) by continuing to

furnish inaccurate information to Experian that Bank of America knew was

inaccurate.

      60.     Bank of America did not have any reasonable basis to believe that the

Plaintiff was responsible for the accounts reported in the Bank of America

representation. It also had substantial evidence by which to have verified that the

Plaintiff was not the responsible party. Bank of America knowingly chose to follow

procedures which did not review, confirm or verify who the responsible party was

for the debt in question. Further, even if Bank of America would attempt to plea

ignorance, it had all of the evidence and information with which to confirm and

recognize the Plaintiff was not the liable party.

      61.     As a result of this conduct, action and inaction, Bank of America,

Plaintiff suffered damage by loss of time due to Plaintiff’s attempts to correct the

inaccurate information and the mental and emotional pain, anguish, humiliation

and embarrassment of credit denials.

                                          13
Case 8:21-cv-02029-TPB-AEP Document 1 Filed 08/23/21 Page 14 of 14 PageID 14




      62.     Bank of America’s conduct, action and inaction was willful, rendering

it liable for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, it was

negligent entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

      WHEREFORE, Plaintiff demands judgment and compensatory and

punitive damages against Defendant, BANK OF AMERICA, N.A., jointly and

severally; for her attorney’s fees and costs; for pre-judgment and post-judgment

interest at the legal rate, and such other relief the Court does deem just, equitable,

and proper.

                   Respectfully submitted,

                                          /s/ Octavio “Tav” Gomez
                                          Octavio “Tav” Gomez, Esquire
                                          Florida Bar No.: 0338620
                                          Morgan & Morgan, Tampa, P.A.
                                          201 North Franklin Street, Suite 700
                                          Tampa, Florida 33602
                                          Telephone: (813) 223-5505
                                          Facsimile: (813) 222-4797
                                          TGomez@ForThePeople.com
                                          Lsommers@ForThePeople.com
                                          Attorney for Plaintiff




                                          14
